       2:17-cr-20037-JES-JEH # 266        Page 1 of 8                                        E-FILED
                                                                Thursday, 14 March, 2019 09:13:03 AM
                                                                        Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
       Plaintiff,                         )
                                          )
vs.                                       )        Crim. No. 17-20037
                                          )
BRENDT A. CHRISTENSEN,                    )        Hearing Requested
                                          )
       Defendant.                         )

                    RESPONSE TO MOTION FOR RECONSIDERATION OF
                         THE COURT’S RULE 12.2 PROCEDURES

       NOW COMES the Defendant, BRENDT A. CHRISTENSEN, by and through his

attorneys, and respectfully submits this Response the government’s Motion for

Reconsideration of the Court’s Rule 12.2 Procedures, (R. 258). Despite its silence on the

matters in both its Response, (R. 180), and Sur-reply, (R. 212), to Mr. Christensen’s

Motion to Establish Procedures Pursuant to Fed. R. Crim. P. 12.2(c), (R. 162), the

government now asks the Court to reverse its decisions barring the government’s

rebuttal experts from questioning Mr. Christensen about the facts of the crime with

which he is charged and from video recording their evaluations of him, (R. 220). The

requests should be denied.

I.     Questioning Mr. Christensen Regarding the Facts of the Charged Crime is
       Outside the Permissible Scope of the Government’s Rebuttal Evaluation

       The government’s request that this Court reverse its decision to disallow

questioning of Mr. Christensen about the facts of the charged crime is based on a false


                                              1 
 
       2:17-cr-20037-JES-JEH # 266         Page 2 of 8



premise, namely that “the defendant’s experts will almost certainly have asked about

the facts of the offense.” (R. 258 at 3.) As clearly stated in Mr. Christensen’s Motion to

Establish Procedures Pursuant to Fed. R. Crim. P. 12.2(c), the defense has instructed its

experts not to question him regarding the facts and circumstances of the crime. (R. 162

at 21-22.)

       Such questioning is therefore beyond the scope of what is necessary to rebut Mr.

Christensen’s own expert evidence of his mental condition, see Fed. R. Crim. P.

12.2(c)(4), and constitutes evidence from the defendant on subjects other than “matters

he himself has put in dispute,” in violation of the Fifth Amendment privilege against

self-incrimination. Brown v. United States, 356 U.S. 148, 156 (1958). The district court in

United States v. Johnson, 383 F. Supp. 2d 1145, 1165 (N.D. Iowa 2005), denied the

government’s request that its experts be permitted to question the defendant about the

offense under circumstances indistinguishable from those present here. The defendant

had specifically instructed her own experts not to question her about the crimes with

which she was charged or her mental state at the time they were committed. Id.at 1164.

The court therefore appropriately found that the defendant could validly assert her

Fifth Amendment privilege with respect to questioning about the crimes because that

subject fell outside of the scope of the evidence that she herself would present. Id. at

1163-65. The same result should continue to obtain here.

II.    The Government’s Rebuttal Expert May Not Video Record his Interview of
       Mr. Christensen

       A.     The Government May Not Video Record its Rebuttal Expert’s
              Interview of Mr. Christensen Over his Objection

                                              2 
 
       2:17-cr-20037-JES-JEH # 266         Page 3 of 8




       The option to record an expert evaluation of a criminal defendant is a measure

intended to ensure that the defendant’s constitutional rights are protected; it is not a

tool to aid the government in seeking a death sentence. It necessarily follows, then, that

if a defendant wishes to forego the protection, the government may not impose it upon

him for its own benefit. The American Bar Association (“ABA”) Standards governing

mental health issues in criminal cases make clear that recording of evaluations is for the

defendant’s benefit:

                All court-ordered evaluations of defendant initiated by the
       prosecution should be recorded on audiotape or, if possible, on videotape,
       and a copy of the recording should be provided promptly to the defense
       attorney. The defense may use the recording for any evidentiary purpose
       permitted by the jurisdiction. If the defense intends to use the recording at
       trial, it should notify the court. Upon receiving notice, the court should
       promptly provide to the prosecution a copy of the recording. Upon
       defense motion, the court may enter a protective order redacting portions
       of the recording before it is forwarded to the prosecution.

ABA, Standards for Criminal Justice: Mental Health, Standard 7-3.6(d) (2017).

       In United States v. Nelson, No. 04-cv-8005 ECF No. 146 (W.D. Mo. May 18, 2010), a

case on post-conviction review, the government sought permission to record the

evaluation by its expert, who was also Dr. Park Dietz. The defense objected, citing ABA

Standard 7-3.6(d) for the proposition that the prosecution has no basis upon which to

insist upon recording for its own purposes. Id. “The Court agrees,” wrote the district

court, “and finds that since the purpose of the recording is to protect the defendant, if

Nelson’s counsel does not wish the examination to be recorded, the Government has no

right to insist on this condition. Accordingly, the examination by the Government’s


                                             3 
 
       2:17-cr-20037-JES-JEH # 266         Page 4 of 8



mental health professional shall not be either audio or videotaped.” Id. See also United

States v. Minerd, 197 F. Supp. 2d 272, 278 (W.D. Pa. 2002) (directing that “[t]he

government will not electronically record the examination of the defendant, whether by

audiotape of videotape, except with the express written consent of defense counsel”).

       In accordance with this principle, many other district courts have authorized

video recording of government evaluations when requested by the defendant or

deemed necessary to protect the defendant’s rights. See, e.g., United States v. Sampson,

335 F. Supp. 2d 166, 246-47 (D. Mass. 2004) (ordering recording of government

evaluations where defense accepted procedure as alternative to having defense counsel

present); United States v. Johnson, 362 F. Supp. 2d 1043, 1089 (N.D. Iowa 2005) (rejecting

request for defense representative to be present during government evaluation and

finding that defendant’s rights would be adequately protected by instead recording all

interviews and providing copies of recordings to defense); United States v. Fell, No. 01-

cr-12, ECF No. 637 (D. Vt. 2015) (granting defense request for recording of government

evaluations and denying government request for recording of defense evaluations);

United States v. O’Reilly, No. 05-cr-80025 ECF No. 444 (E.D. Mich. 2010) (holding that

“[d]efense counsel may arrange for any [government] rebuttal examination to be audio

and/or video taped”); United States v. Hardy, 644 F. Supp. 2d 749, 750 (E.D. La. 2008)

(granting defense request for video recording of government evaluation).

       For the reasons set forth below, Mr. Christensen objects to the recording of

his interview by the government’s rebuttal expert, Dr. Park Dietz.



                                             4 
 
       2:17-cr-20037-JES-JEH # 266          Page 5 of 8



       B.     Mr. Christensen Objects to the Recording of his Interview by
              Government Rebuttal Expert Dr. Park Dietz

       Mr. Christensen objects to any recording of his interview by Dr. Park Dietz, the

government’s rebuttal expert on the ground that the presence of recording equipment

in the interview room threatens to undermine the reliability of the evaluation. As is

clear from Dr. Dietz’s Declaration, (R. 258-1 at 8), the government’s examination will

involve inquiry into very difficult, personal and potentially embarrassing topics.

Knowing that his responses are being recorded and may be viewed by any number of

people – indeed, may even be made public – unacceptably increases the risk that Mr.

Christensen will feel self-conscious and will be inhibited from revealing the full extent

of his thoughts and experiences. See American Psychological Association, Statement on

Third Party Observers in Psychological Testing and Assessment: A Framework for Decision

Making at 2 (2007) (noting that “some examinees may be less likely to share personal

information if they believe that others are observing or could observe their actual

statements or behavior”).

       As the district court found in United States v. Wilson, 920 F. Supp. 2d 287, 306

(E.D.N.Y. 2012) (quoting Lahar v. Oakland City, 2006 2269340 at *8 (E.D. Mich.)), “’the

majority of federal courts decline to allow . . . recording . . . absent a showing of a

special need or good reason.’” It continued: “The court agrees with the weight of

authority that the recording of a mental examination changes its tenor and feel in such a

way that could potentially undermine its effectiveness.” Id. Finding no specialized

circumstances in the case to justify recording the evaluation, the court refused to permit


                                              5 
 
       2:17-cr-20037-JES-JEH # 266         Page 6 of 8



it. Id. See also United States v. Runner, No. 14-cr-50033 ECF No. 43 (D.S.D. September 3,

2014) (same).

       The sole justification for recording its expert’s evaluation offered by the

government in its Motion is that recording is that Dr. Dietz “might proceed with

interviewing the defendant efficiently, without having to pause the questioning to take

notes.” (R. 258 at 4.) Given that psychiatrists have been conducting evaluations while

taking notes since time immemorial, this purported reason for flouting the risks

inherent in recording the interview is less than compelling.

       In his Declaration, Dr. Dietz offers additional reasons for wishing to video record

his evaluation, (R. 258-1 at 5), but none is persuasive. First, Dr. Dietz expresses the

desire to use the recording of his evaluation of Mr. Christensen “to advance the quality

of forensic mental health practice, id, presumably by allowing “reviews of [the video] by

faculty, law students, and mental health trainees and practitioners,” id. at 4. Mr.

Christensen declines to have his most personal and intimate information used as a

training tool for Dr. Dietz and strongly objects to the use or disclosure of any of Dr.

Dietz’s work product outside of the context of this case.

       Dr. Dietz further suggests that he would like to video record his evaluation to

improve the accuracy and quality of the data he collects and to preserve evidence of

what transpires during the evaluation. Id. at 5. Once again, for most of history the

courts have relied upon mental health professionals to faithfully report their findings

and to explain what transpired during their evaluations, without recourse to video

recording equipment, belying the claim that such recording is necessary.

                                              6 
 
       2:17-cr-20037-JES-JEH # 266          Page 7 of 8



       Dr. Dietz’s final claims are that video recording would provide transparency of

his methods, protect himself and Mr. Christensen from false accusations and ensure

that any errors he makes are discovered by all parties. Id. The district court rejected a

request on precisely these grounds in Runner, No. 14-cr-50033 ECF No. 43 at 4, stating

that “other than transparency, Mr. Runner makes a general request with no specified

need for video recording,” and had failed to “identify any reason to believe that [the

doctor] will use improper evaluation techniques or that there is a risk of

miscommunication between himself and the doctor during the evaluation.” The same is

true here.

       In sum, there exists no good reason to force upon Mr. Christensen a procedure

that exists solely for his benefit, over his objection and in the face of considerable risks

that the results of the evaluation will be tainted and undermined. The government’s

request to video record Dr. Dietz’s interview should be denied.




                                              7 
 
       2:17-cr-20037-JES-JEH # 266        Page 8 of 8



      WHEREFORE, Defendant respectfully requests that the Court deny the

government’s Motion.

             Respectfully submitted,

             /s/Elisabeth R. Pollock                    /s/ George Taseff
             Assistant Federal Defender                 Assistant Federal Defender
             300 West Main Street                       401 Main Street, Suite 1500
             Urbana, IL 61801                           Peoria, IL 61602
             Phone: 217-373-0666                        Phone: 309-671-7891
             FAX: 217-373-0667                          Fax: 309-671-7898
             Email: Elisabeth_Pollock@fd.org            Email: George_Taseff@fd.org

             /s/ Robert Tucker                          /s/ Julie Brain
             Robert L. Tucker, Esq.                     Julie Brain, Esq.
             7114 Washington Ave                        916 South 2nd Street
             St. Louis, MO 63130                        Philadelphia, PA 19147
             Phone: 703-527-1622                        Phone: 267-639-0417
             Email: roberttuckerlaw@gmail.com           Email: juliebrain1@yahoo.com




                              CERTIFICATE OF SERVICE

      I hereby certify that on March 14, 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to Assistant United States Attorneys Bryan D. Freres and Eugene L. Miller and

Trial Attorney James B. Nelson. A copy was also mailed to the defendant.


                                         /s/Elisabeth R. Pollock
                                         Assistant Federal Public Defender
                                         300 West Main Street
                                         Urbana, IL 61801
                                         Phone: 217-373-0666
                                         FAX: 217-373-0667
                                         Email: Elisabeth_Pollock@fd.org


                                            8 
 
